DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  Claim 13 recites a method of using the surfactant of Claim 1 in various intended uses.  The only step positively recited in Claim 13 comprises use of the surfactant according to Claim 1.  This step fails to recite any active, positive steps delimiting how this use is actually practiced.  Therefore, Claim 13 is not a proper method claim and is not compliant with 35 U.S.C. 101.
Claim 13 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a surfactant of formula (I) where R1 may be 2-propylheptyl (lines 4-5), R2 may be methyl, and p may be 0 (line 12).  The variable m is defined as having a range of 5-20 at line 11.  At lines 13-14, Claim 1 indicates that when p=0, R1 is 2-propylheptyl, and R2 is methyl, the variable m has a range of 1-10.  The definition of m at lines 13-14 includes values falling outside the definition of m at line 11.  Based on the conflicting scope of these definitions, it is unclear if values of m falling outside the range recited at line 11 are permitted where p=0, R1 is 2-propylheptyl, and R2 is methyl.  Therefore, the full metes and bounds of Claim 1 cannot be determined.  
Claims 2-4 and 8-14 depend from or otherwise require all limitations of Claim 1 and fail to resolve the ambiguity discussed above.  Therefore, Claims 24 and 8-14 are similarly indefinite.
Claim 8 depends from Claim 1 and refers to a substituent R4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from Claim 1 and refers to a substituent R3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ruland et al. (US 2005/0215452).
Regarding Claims 1, 8, and 9, Ruland teaches alkoxylates of formula (I):
(I)	C5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2O(A)n(B)mH
where A is ethyleneoxy and B is C3-10 alkyleneoxy.  70-99 wt% of the alkoxylates have the formula above where C5H11 has the meaning n-C5H11 (Abstract).  This indicates that the C5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2- group is 2-propylheptyl for 70-99 wt% of Ruland’s alkoxylates.
In formula (I) above, (B) is preferably propyleneoxy (p. 1, [0010]); n is preferably 3-12; and m is preferably 1-8 (p. 1, [0021]).  When A is ethyleneoxy and B is propyleneoxy, Ruland’s alkoxylates will have the following formula:
(I)	C5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2O(CH2CH2O)n(CH2CH(CH3)O)mH
where n=3-12 and m=1-8.  This alkoxylate reads on formula (I) of Claim 1 where R1 is 2-propylheptyl; R2 is methyl; n=3-12; m=1-8; and p=0.  This anticipates the embodiment of Claim 1 described in lines 13-14 as well as Claims 8 and 9.
Regarding Claim 2, Ruland’s preferred embodiments teach toward a n/m ratio of 3.75-12.  This overlaps the claimed range with sufficient specificity to establish anticipation.  Ruland’s alkoxylate reads on the claimed formula (I) where p=0; therefore, the p/m ratio is necessarily equal to 0.
Regarding Claim 3, as indicated above, Ruland’s alkoxylates read on the claimed formula (I) where p=0.  The claimed ranges for n and m are analogous to species encompassed or overlapped by Ruland’s somewhat broader ranges/genus.  It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original); MPEP 2144.08.  Based on the description of Petering in MPEP 2144.08, a genus made up of 20 compounds was sufficient to anticipate 1 claimed species.  In other words, the claimed species represented 5% of the prior art genus.  
Ruland’s preferred ranges encompass or overlap the claimed ranges for n and m.  The claimed range of 5-6 represents approximately 22% of Ruland’s preferred range for n.  Approximately 37.5% of Ruland’s preferred range for m falls within the claimed range of 6-18.  The proportion of Ruland’s ranges falling within the claimed ranges far exceeds the proportion illustrated in In re Petering and discussed in MPEP 2144.08.  Therefore, Ruland’s preferred ranges for n and m anticipate the claimed ranges. 
Regarding Claim 4, the claimed conditions are only applicable where p>1.  Ruland teaches alkoxylates where p=0.  Therefore, Ruland need not satisfy the indicated conditions to anticipate Claim 4.
Regarding Claim 5, as discussed above, Ruland’s alkoxylates will have the following formula:
(I)	C5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2O(CH2CH2O)n(CH2CH(CH3)O)mH
where n=3-12 and m=1-8.  This alkoxylate reads on formula (I) of Claim 1 where R3 is 2-propylheptyl; R4 is methyl; q=3-12; and r=1-8.  Ruland’s preferred ranges for n and m overlap the claimed ranges for q and r with sufficient specificity to anticipate Claim 5.
Regarding Claim 6, Ruland’s preferred embodiments teach toward a n/m ratio of 3.75-12.  This overlaps the claimed range with sufficient specificity to establish anticipation.  Ruland’s alkoxylate reads on the claimed formula (I) where p=0; therefore, the p/m ratio is necessarily equal to 0.
Regarding Claims 7 and 15, as indicated above, Ruland’s alkoxylates read on the claimed formula (I) where p=0.  The claimed ranges for q and r are analogous to species encompassed or overlapped by Ruland’s somewhat broader ranges/genus.  Nevertheless, as discussed in paragraphs 18-19 above, the proportion of Ruland’s ranges falling within the claimed ranges far exceeds the proportion illustrated in In re Petering and discussed in MPEP 2144.08.  Therefore, Ruland’s preferred ranges for n and m anticipate the claimed ranges for q and r. 
Regarding Claims 10 and 11, Ruland does not expressly disclose the claimed biodegradability under the indicated conditions.  Nevertheless, Ruland’s alkoxylate as described above is chemically identical to the claimed surfactant.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Ruland’s alkoxylate as described above will necessarily possess the claimed biodegradability under the indicated conditions.
Regarding Claim 12, Ruland’s alkoxylates are obtained by reacting the starting alcohol (i.e. 2-propylheptanol) with ethylene oxide, followed by propylene oxide in the presence of a catalyst (p. 2, [0024], [0029]-[0030]; p. 1, [0022]).  This process reads on the claimed steps (a) and (b), with optional step (c) omitted.
Regarding Claims 13 and 14, Ruland’s alkoxylates may be used in a wide range of applications described at page 1, [0020] which read on the claimed uses and products. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762